DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/25/2022 has been entered.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 16, and 18-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 16 recite(s) the limitation “the housing comprising: a surface, a cavity with cavity ports, said housing cavity being configured to receive said filter end neck and comprising a cavity wall adapted to align with said side surface of said filter neck, said housing surface comprising one or more recesses, said cavity wall comprising a channel through which said elongated protrusion passes as said filter end is inserted into said housing such that said base surface abuts said housing surface and said filter end can be rotated relative to said housing, said housing surface being configured to cooperate with said inclined surface portion of said base surface such that said one or more recesses can be aligned with and receive said one or more protrusions, wherein said filter end is fully seated into said housing with said filter ports aligned with said cavity ports”.
This limitation is unclear. The claim is directed to the filter of claim 15 configured to cooperate with a housing associated with the water cooler. However, the limitation is directed at the structure of the unclaimed housing. It is unclear if the claim is directed at the functional limitations of the filter of claim 15 or the structure of the unclaimed housing.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the limitation directed at the “housing” has been interpreted as functional limitations of the filer of claim 15.
Note: Applicant could overcome this rejection by:
a) amending claim 15 to recite “A filter for a water cooler, said filter comprising: a housing with a cavity and cavity ports”; OR
b) amending claim 15 to recite “A water cooler comprising a filter and a housing” and claim 16 to recite “The water cooler of claim 15”.
Claim(s) 18 recite(s) the limitation “the cavity of the housing comprising an upper chamber and lower chamber, wherein the upper chamber is configured to receive the upper top section of the neck and the lower chamber is configured to receive the lower top section of the neck” in lines 1-4.
This limitation is unclear. The claim is directed to a filter for a water cooler comprising a housing with a cavity and cavity ports (see claim 15). However, the limitation is directed at the structure of the unclaimed cavity of the housing. It is unclear if the claim is directed at the functional limitations of the filter of claim 15 or the structure of the unclaimed cavity of the housing.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the limitation directed at the “cavity” has been interpreted as functional limitations of the filer of claim 15.
Note: Applicant could overcome this rejection by:
a) amending claim 15 to recite “A filter for a water cooler, said filter comprising: a housing with a cavity and cavity ports”; OR
b) amending claim 15 to recite “A water cooler comprising: a filter and a housing” and claim 18 to recite “The water cooler of claim 15”.
Claim(s) 19 recite(s) the limitation “the housing comprises an upper tooth stop extending inward toward a center of the upper chamber and a lower tooth stop extending inward toward a center of the lower chamber, wherein the upper tooth stop is configured to engage either of the first and second edges of the first and second teeth, and the lower tooth stop is configured to engage either of the third and fourth edges of the third and fourth teeth” in lines 1-5.
This limitation is unclear. The claim is directed to the filter of claim 15 configured to cooperate with a housing associated with the water cooler. However, the limitation is directed at the structure of the unclaimed housing. It is unclear if the claim is directed at the functional limitations of the filter of claim 15 or the structure of the unclaimed housing.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the limitation directed at the “housing” has been interpreted as functional limitations of the filer of claim 15.
Note: Applicant could overcome this rejection by:
a) amending claim 15 to recite “A filter for a water cooler, said filter comprising: a housing with a cavity and cavity ports”; OR
b) amending claim 15 to recite “A water cooler comprising a filter and a housing” and claim 16 to recite “The water cooler of claim 15”.
Claim(s) 20 recite(s) the limitation “at least one of the lower and upper tooth stops of the housing have one of said cavity ports therein for receiving flow from at least one of the plurality of filter ports” in lines 1-3.
This limitation is unclear. The claim is directed to the filter of claim 15 configured to cooperate with a housing associated with the water cooler. However, the limitation is directed at the structure of the unclaimed housing. It is unclear if the claim is directed at the functional limitations of the filter of claim 15 or the structure of the unclaimed housing.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: Applicant could overcome this rejection by:
a) amending claim 15 to recite “A filter for a water cooler, said filter comprising: a housing with a cavity and cavity ports”; OR
b) amending claim 15 to recite “A water cooler comprising a filter and a housing” and claim 16 to recite “The water cooler of claim 15”.
Note: For examination, the limitation directed at the “housing” has been interpreted as functional limitations of the filter of claim 15.
For at least these reasons, the above claim(s) and its/their dependent claim(s) are included in this rejection.
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 112(a), 102, 103, & some of the rejections under 35 USC § 112(b) previously set forth.
Response to Arguments
Applicant’s arguments, see pages 9-10, with respect to the rejection(s) of claim(s) 16, and 18-20 under 35 USC § 112(b) have been fully considered, but they are not persuasive.  
Claim 15 reads “A filter for a water cooler comprising a housing with a cavity and cavity ports, said filter comprising:” (emphasis added).
The terms “for a water cooler comprising a housing with a cavity and cavity ports” are entirely within the preamble of the claim AND directed at the structures which are not subcomponents of the filter claimed. It is only the water cooler which comprises “a housing with a cavity and cavity ports” not the claimed filter. As such, the terms “for a water cooler comprising a housing with a cavity and cavity ports” is a mere statement of purpose of the filter claimed. See MPEP § 2111.02.II.
Therefore, it is unclear from the language of dependent claims 16 and 18-20 if applicant intends to claim the housing as part of the filter or intends to claim the water cooler.
Note: Applicant could overcome this rejection by:
a) amending claim 15 to recite “A filter for a water cooler, said filter comprising: a housing with a cavity and cavity ports”; OR
b) amending claim 15 to recite “A water cooler comprising a filter and a housing” and claim 16 to recite “The water cooler of claim 15”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773


/ANGEL OLIVERA/ Examiner, Art Unit 1773